06/07/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 21-0138



                             No. DA 21-0138

IN THE MATTER OF:

J.J.S.,

           Respondent and Appellant.


                                 GRANT


      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until July 2, 2021, to prepare,

file, and serve the Appellant’s opening brief.




                                                              Electronically signed by:
                                                                 Bowen Greenwood
                                                             Clerk of the Supreme Court
                                                                     June 7 2021